       Case 5:20-cv-00646-TJH-AGR Document 22 Filed 07/23/20 Page 1 of 1 Page ID #:394

                                          UNITED STATES DISTRICT COURT
                                         CENTRAL DISTRICT OF CALIFORNIA
                                            CIVIL MINUTES - GENERAL


 Case No.           ED CV 20-0646-TJH(AGRx)                                         Date     JULY 23, 2020


 Title      An Thanh Nguyen v. David A. Marin et al.,


 Present: The Honorable           TERRY J. HATTER, JR., UNITED STATES DISTRICT JUDGE



                    YOLANDA SKIPPER                                              NOT REPORTED
                        Deputy Clerk                                               Court Reporter


                  Attorneys Present for Plaintiffs:                      Attorneys Present for Defendants:
                           None Present                                            None Present



 Proceedings:           IN CHAMBERS-ORDER AND NOTICE TO ALL PARTIES


Counsel are hereby notified that pursuant to the Judge's directive, the Respondents shall file their opposition to
the Emergency ex parte application for contempt [20], by no later than 12 noon on July 24, 2020.


IT IS SO ORDERED.

cc: all parties




          CV-90                                       CIVIL MINUTES - GENERAL            Initials of Deputy Clerk ys
